Citation Nr: 9911013	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of 
frostbite of the feet, hands, ears and face.

2. Entitlement to service connection for disability of the 
knees manifested by swelling.

3. Entitlement to service connection for skin cancer.

4. Entitlement to service connection for disability 
manifested by loss of feeling of the upper legs.

5. Entitlement to service connection for disability 
manifested by cramping of the legs.

6. Entitlement to service connection for fungus of the big 
toes. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1946 to January 
1948 and from August 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1997 by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

Review of the record reveals that the appellant initiated an 
appeal after the July 1997 rating decision which included the 
issues of entitlement to service connection for bilateral 
hearing loss, diabetes, a left shoulder disorder and 
residuals of chest wounds.  However, after issuance of the 
Statement of the Case in May 1998, the appellant failed to 
perfect the appeals of the above issues.  Accordingly, these 
issues will not be addressed in the following decision.



FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of residuals of frostbite of the feet, hands, 
ears or face.

2. There is no competent evidence of record to relate the 
presence of a knee disorder, skin cancer, a disability 
manifested by loss of feeling of the upper legs, a 
disability manifested by cramping of the legs or fungus of 
the big toes to the appellant's period of active duty. 


CONCLUSION OF LAW

The appellant's claims for service connection for residuals 
of frostbite of the feet, hands, ears and face, a knee 
disorder, skin cancer, a disability manifested by loss of 
feeling of the upper legs, a disability manifested by 
cramping of the legs, and fungus of the big toes are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

38 U.S.C.A. § 1154(b), provides, in pertinent part, that 
where, as in this case, the appellant engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
residuals of frostbite of the feet, hands, ears and face, a 
knee disorder, skin cancer, a disability manifested by loss 
of feeling of the upper legs, a disability manifested by 
cramping of the legs, and fungus of the big toes.  The 
available service medical records including the service 
separation examination dated in September 1951, reflect no 
evidence to support any of the appellant's claims.  While the 
appellant has argued in testimony at his October 1998 hearing 
that there was no formal service separation examination, the 
above referenced report reflects examination of all major 
bodily systems without findings of pertinent abnormalities.  
In this regard, the Board notes that there is no post-service 
evidence of record of any of the alleged disabilities until 
many years after service discharge.  On VA examination in 
June 1997, the VA general medical examiner noted that the 
appellant reported that his feet turned blue while in Korea 
and the examiner further indicated that this appeared to have 
resolved without sequelae.  He noted that the appellant's 
fungal infections "initiated since discharge from the 
service and do not appear to be military related."  On 
orthopedic examination the diagnoses were osteoarthritis of 
the right and left knee and subjective report of cramping of 
the right and left lower extremities with no evidence of 
cramping on examination and no evidence of atrophy or other 
musculoskeletal deficiency of the right and left lower 
extremity.  No significant findings were noted on 
neurological examination and on examination of the skin it 
was noted that the appellant had frostbite by history without 
obvious residual disease with mild tinea pedis and 
onychomycosis.  The additional private treatment reports from 
Dr. Dewberry and Dr. Gresham do not provide any medical 
evidence to link any current disability to the appellant's 
period of service in Korea.

While the appellant has submitted statements from several 
fellow servicemen reciting knowledge of the appellant having 
suffered from cold exposure and foot fungus while serving in 
Korea, and has argued that the provisions of § 1154(b) are 
for application, the Board finds that application of the 
above provision such to concede that the appellant suffered 
from cold exposure and foot fungus during service does not 
serve to well ground these claims.  Competent evidence to 
establish the presence of any current disability attributable 
to cold exposure or to relate any current tinea or 
onychomycosis to service is absent from the record.  

The appellant's assertions regarding his cold exposure while 
serving in Korea, considered in light of § 1154(b), are found 
to meet the second requirement of a well grounded, 
specifically that he did sustain cold injury during service 
in Korea, which conclusion is further supported by the 
statement from the former corpsmen that he did sustain cold 
exposure injury at that time; however, it does not provide 
competent evidence of any current cold exposure related 
disability or any evidence of a link or nexus between any 
such disability and service such to meet the first and third 
requirements of a well grounded claim.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1996), aff'd per curiam 78 F.3d 604 
(Fed. Cir. 1996) (table).  There is no evidence of chronic 
symptoms during service or continuity of relevant 
symptomatology from service discharge until the present time.  
As noted, careful consideration has been given to the 
application of § 1154(b) in this case regarding the 
appellant's documented combat experience; however, while this 
provision may serve to provide a lower evidentiary threshold 
regarding factual events during service, it does not, 
standing alone, provide a basis to well ground the 
appellant's claims in the context of the record as a whole.  

The evidence submitted or obtained in support of the 
appellant's claims simply fails to establish the presence of 
current disability which has been linked by competent medical 
evidence to the appellant's period of service.  In addition, 
with respect to foot fungus, the Board notes that there is an 
absence of any post-service evidence to include reported 
symptoms such to establish continuity of fungus 
symptomatology from service discharge until VA examination in 
June 1997.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between residuals of frostbite of the feet, hands, ears and 
face, a knee disorder, skin cancer, a disability manifested 
by loss of feeling of the upper legs, a disability manifested 
by cramping of the legs, and fungus of the big toes and his 
service are inherently incredible when viewed in the context 
of the total record.  While the appellant may be competent to 
offer evidence regarding symptoms, Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to establish diagnoses 
of current disabilities or to relate the presence of any 
current disability to his period of service.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

 
ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


